DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendments dated 2/27/22 are hereby entered.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 58 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 58 claims “wherein the output device is a capsule” wherein Claim 1 it is claimed “the output device to generate a physical stimulation or maneuver to be administered to the subject…organ function and/or performance”.  Applicant specification does not provide enablement support for these limitations.  Applicant’s specification does not provide any direction as to how one would make and/or use this capsule in order to perform this claimed function.  Nor does Applicant’s specification provide any evidence of the existence of working examples of such a capsule.  As well as an undue amount of experimentation would be required to make or use the capsule based on the cursory disclosure of same in Applicant’s specification.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 37-38, 40-41 and 43-59 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 37-38, 40-41 and 43-59 are directed to an abstract idea without significantly more. The claims recite a mental process that can be performed by human being and/or recite a method of organizing human activity.

In regard to Claims 37 and 55, the following limitations can be performed as a mental process by a human being and/or recite a method of organizing human activity, in terms of a human being(s) performing:
[a] method for determining an optimal subject-specific treatment regimen, the method comprising:
receiving a plurality of physiological and/or pathological parameters related to the
subject;
applying [an] algorithm to the plurality of physiological and/or pathological parameters;
determining subject-specific treatment regime based on the output parameters
wherein the subject-specific treatment regime is selected from a medical treatment
regimen, challenged-exercise regimen, training regimen, learning regimen and
nutritional regimen; and
[providing an output] to be administered to the subject…optimizing the subject-specific treatment regime by applying a subject-tailored continuously or semi continuously, at least partially randomization-based algorithm to the subject-specific output parameters, wherein the optimized subject- specific treatment regime prevents or mitigates cell, tissue and/or organ adaptation to a treatment regimen and facilitates continual improvement of cell, tissue and/or
organ function and/or performance.

In regard to the dependent claims, they also claim an abstract idea to the extent that they merely claim further limitations that likewise could be performed as a mental process by a human being and/or recite a method of organizing human activity.
Furthermore, this judicial exception is not integrated into a practical application because to the extent that additional elements are claimed either alone or in combination such as, e.g., a computer, a closed loop machine learning algorithm, a stimulation/output device, a sensor; an external, wearable, swallowed and/or implanted device, and/or a processor, these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering), to embody the abstract idea on a general purpose computer, and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.

Furthermore, the claims do not include additional elements that taken individually, and also taken as an ordered combination, are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., a computer, a closed loop machine learning algorithm, a stimulation/output device, a sensor; an external, wearable, swallowed and/or implanted device, and/or a processor, these are generic, well-known, and conventional computer elements and are claimed for the generic, well-known, and conventional functions of collecting and processing data and/or providing an analysis based on that processing.  As evidence that these additional elements are generic, well-known, and conventional, Applicant’s specification teaches the support for these elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  See, e.g., Figure 1 in Applicant’s specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 37-38, 40-41, 43-57, and 59 are rejected under 35 U.S.C. 103 as being unpatentable over PGPUB US 20140099614 A1 by Hu et al (“Hu”), in view of PGPUB US 20170296116 A1 by McCarthy et al (“McCarthy”), further in view of PGPUB US 20140127650 A1 by Utter II (“Utter”).
In regard to Claims 37 and 55, Hu teaches a computer implemented method for determining an optimal subject-specific treatment regimen, the method comprising:
receiving a plurality of physiological and/or pathological parameters related to the subject;
(see, e.g., F1, s110 and s112);
applying a […] machine learning algorithm to the plurality of physiological and/or pathological parameters;
(see, e.g., p42);
determining subject-specific treatment regime based on the output parameters wherein the subject-specific treatment regime is selected from a medical treatment
 regimen, challenged-exercise regimen, training regimen, learning regimen and nutritional regimen; and

controlling an output device to generate a [visual display] to be administered to the subject…optimizing the subject-specific treatment regime…by applying a subject-tailored continuously or semi continuously, at least partially randomization-based algorithm to the subject-specific output parameters, wherein the optimized subject- specific treatment regime prevents or mitigates cell, tissue and/or organ adaptation to a treatment regimen and facilitates continual improvement of cell, tissue and/or organ function and/or performance
	(see, e.g., p16 and 73 in regard to applying an ML algorithm to optimize delivery of directives via a mobile electronic device).

Furthermore, to the extent which Hu may fail to teach employing closed loop ML, however, McCarthy teaches that feature (see, e.g., p113);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have employed the closed loop deep learning ML taught by McCarthy as part of the ML otherwise taught by Hu, in order to improve the predictive and determinative capability of the ML.

Furthermore, while Hu teaches providing visual displays of directives via a mobile electronic device in order to change the behavior of the user it may fail to teach employing haptic outputs (“controlling an output device to generate a physical stimulation or maneuver to be administered to the subject…controlled output device”), however, in an analogous reference Utter teaches that functionality (see, e.g., p113);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the haptic feedback taught by Utter to the device otherwise taught by Hu, in order to help induce the user to modify his/her behavior.


In regard to Claims 38 and 56, Hu teaches these limitations.  See, e.g., p73 in regard to sending multiple directives (“combine one or more algorithm training tasks”).
In regard to Claim 40-41, Hu teaches these limitations. See, e.g., p73 in regard to, e.g., determining the frequency with which to delivery directives.
In regard to Claim 43, Hu teaches these limitations.  See, e.g., p31 in regard to generating personal directives.
In regard to Claim 44, Hu teaches these limitations.  See, e.g., p22 in regard to continuously collecting data and p42 in regard to processing that data.
In regard to Claim 45, Hu teaches these limitations.  See, e.g., p24-32.
In regard to Claim 46, Hu teaches these limitations.  See, e.g., p17.
In regard to Claim 47-49, Hu teaches these limitations.  See, e.g., p16 in regard to delivering directives to the user using a mobile device.
In regard to Claim 50, Hu teaches these limitations.  See, e.g., p73 in regard to applying an ML algorithm to optimize subsequent directives.
In regard to Claim 51, McCarthy teaches these limitations.  See, e.g., rejection of Claim 37.
In regard to Claim 52, Hu teaches these limitations.  See, e.g., p42.
In regard to Claim 53, Hu teaches these limitations.  See, e.g., p15.
In regard to Claim 54, Hu teaches these limitations.  See, e.g., p16 in regard to delivering directives to the user using a mobile device (“device treatment”).
In regard to Claim 57 and 59, Utter teaches these limitations.  See rejection of Claim 37.

Response to Arguments
	Applicant argues on page 9 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image1.png
    224
    742
    media_image1.png
    Greyscale

Applicant’s argument is not persuasive.  Applicant cites no legal authority in support of the proposition that simply by claiming a stimulation device it has thereby claimed significantly more than an abstract.  To the contrary, providing various visual outputs/stimulation (i.e., computer displays) have been held by the CAFC in, e.g., Electric Power Group and University of Florida Research Foundation to be abstract when those outputs are the result of collecting data and analyzing that data.  Applicant, likewise, claims collecting data (e.g., “a plurality of physiological and/or pathological parameters”), analyzing that data (e.g., “applying a closed loop machine learning algorithm to the plurality of physiological and/or pathological parameters”) and then employing the output of that analysis to provide an output (e.g., “controlling an output device”).  Furthermore, Applicant’s claimed “output device” does not constitute a “particular machine” for purposes of 101 because it is claimed with generality, merely implements the steps of the method, and/or is extra-solution activity or a field of use.  



    PNG
    media_image2.png
    274
    707
    media_image2.png
    Greyscale

Applicant’s argument is not persuasive.  Hu teaches the limitations in question, at a minimum, to the extent that Hu teaches increasing the user’s physical fitness which can help the user then avoid injury (“prevents or mitigates cell, tissue and/or organ adaptation to a treatment regimen”).  Furthermore, there is nothing in Applicant’s claims that requires that “the determined subject-specific regimen changes every time” (emphasis added).  In fact, Applicant’s independent claims require the delivery of a single “physical stimulation or maneuver”.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Peter Vasat can be reached at 571-270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715